Citation Nr: 0324124	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The appellant had active military service from February 1952 
to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In accordance with the appellant's request, a hearing before 
a Veterans Law Judge was scheduled for him in Washington, 
D.C., in March 2003.  He did not report for that hearing nor 
request that it be rescheduled.  Therefore, his hearing 
request is considered withdrawn.

The Board has recharacterized the issue on appeal as shown 
above to better reflect the appellant's contentions.  The 
appellant claimed service connection for "depression, 
nerves, and stress," and that is how the RO chose to 
adjudicate the claim.  However, it is clear from the 
appellant's complaints of stress, his description of 
symptomatology that includes flashbacks, and his narration of 
stressful events he experienced during service, as well as 
the diagnosis of post-traumatic stress disorder (PTSD) 
reflected on VA treatment records, that the RO should have 
considered the claim as including PTSD.  Rather, the RO 
denied the claim noting, in part, a lack of post-service 
continuity of treatment.  Such a showing would not be needed 
for a PTSD claim.

The Board cannot, in the first instance, decide whether 
service connection should be granted for PTSD because the RO 
did not properly develop such a claim.  At no time did the RO 
send the appellant a PTSD stressor development letter.  The 
appellant's personnel records have not been obtained.  
Attempts were not made to verify the appellant's reported 
stressors, particularly the riot he says occurred in July 
1953.  Furthermore, the statement of the case (SOC) did not 
provide the appellant notice of the regulations regarding 
PTSD claims, so he has not had an appropriate opportunity to 
present argument on this facet of his claim.

Also, the appellant has received disability benefits since 
the 1970s from the Social Security Administration, presumably 
due to residuals of a work-related accident.  However, there 
is medical evidence showing that he was also treated for 
psychiatric disorders around the same time period.  It is 
possible that Social Security benefits were awarded, at least 
in part, based on psychiatric disability.  

For these reasons, the Board must remand the appellant's case 
to the RO so that it can be developed and adjudicated 
properly.  Accordingly, this case is remanded for the 
following:

1.  Send the appellant a PTSD stressor 
development letter.  He should provide as 
many details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He is advised that he is also 
free to submit any evidence supporting 
his alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  

2.  Ask the appellant if he receives 
disability benefits from the Social 
Security Administration due to a 
psychiatric disorder, and, if so, the RO 
should then request all the appellant's 
medical and adjudication records from 
that agency.  Associate all 
correspondence and any records received 
with the claims file.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Request the appellant's military 
personnel records from the National 
Personnel Records Center (NPRC) or any 
other appropriate agency.  If the records 
are not available, that must be 
conclusively stated.

4.  Obtain the appellant's medical records 
from the VA Medical Center in Columbia for 
all psychiatric hospitalization and 
outpatient treatment received from April 
2002 to the present.

5.  Based on the information submitted by 
the appellant, prepare a list of the 
alleged stressors and include any 
personnel records obtained showing his 
service dates and duties.  Forward this 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 
(formerly the Environmental Support 
Group), and request that it provide any 
information which might corroborate the 
alleged stressors.  Also, the RO should 
specifically request from USASCRUR the 
unit records for any relevant time 
periods specified by the appellant, to 
include, but not limited to, July 1953 
when he alleges a riot occurred in Saudi 
Arabia. 

6.  If, and only if, information is 
obtained that corroborates any of the 
appellant's stressors, schedule him for a 
VA psychiatric examination.  Provide the 
claims folder to the examiner. 

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the appellant's current 
acquired psychiatric disorder(s).  Any 
psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner should render medical opinions as 
to the following: 

Does the appellant meet the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
alleged in-service stressors 
sufficient to produce PTSD), and, if 
so, is there a link between the 
current symptoms and the reported 
in-service stressors?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

7.  Then, review the claims folder and 
ensure that the above development actions 
have been completed in full, including an 
adequate examination report, if 
necessary.  If the examination report is 
inadequate, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2.  Take any other steps 
deemed necessary to comply with Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA).

8.  Then, readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should include citation to the laws and 
regulations pertinent to a PTSD claim.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.   The appellant's cooperation in 
VA's efforts is both critical and appreciated.  However, the 
appellant is further advised that his failure to report for 
any scheduled examinations without good cause may result in a 
claim being considered on the evidence now of record or 
denied.

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


